In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition and was considered in a manner prescribed by law. Upon consideration of respondents’ motion to dismiss,
IT IS ORDERED by the court that said motion to dismiss be, and the same is hereby, sustained, effective March 4, 1992.
IT IS FURTHER ORDERED by the court that this cause be, and the same is hereby, dismissed.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.